DETAILED ACTION
This action is in response to the amendment dated 9/20/2022.  Claims 9, 10, 12-14 and 17 are currently amended.  Claims 1-8 and 18-20 have been canceled.  Claims 21-26 are newly added.  Presently, claims 9-17 and 21-26 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection of claims 9-14 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Maget (US 4522698) on pages 6-7 of the response dated 9/20/2022.  
Applicant argues that the Maget reference fails to disclose or suggest providing a solvent fluid having a solute contained within the working body and introducing an electric field to the working body to change a concentration of the solute within the solute fluid within one of the first and second chambers of the working body.  
However, it is considered that the Maget reference discloses wherein the fluid within the compartments contains a solvent fluid having a solute contained therein (see at least col. 4, lines 24-53) and wherein during operation, when current flow is induced through the membrane, molecules of the electrochemically active material are ionized, travel through the membrane and are reconverted to molecules in the other compartment (see col. 2, lines 2-14).  Therefore, it is considered that the movement of the molecules from one compartment to the other compartment changes the concentration of the solute within the solvent fluid within one of the first and second chambers.  Therefore, it is considered that the Maget reference addresses applicant’s concerns and claim language relating to the fluid filled cavity contains a solvent fluid having a solute contained therein.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Election/Restrictions
Applicant’s election without traverse of Invention II (Group II) including claims 9-17 in the reply filed on 2/14/2022 is acknowledged.
Additionally, applicant’s election without traverse of Species II (the species depicted in figures 3-5) in the reply filed on 2/14/2022 is acknowledged.
Claims 1-8 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
After a review of the elected claims (claims 9-17), it is considered that claims 15 and 16 do not read on the elected Species (Species II as depicted in figures 3-5).  Claim 15 is directed to the step of deforming the working body by generally axially stretching the working body.  Claim 16 is directed to the step of deforming the working body by generally axially compressing the working body.  Further, a review of the specification related to the embodiment shown in Figures 3, 4A, 4B and 5, the varying of relative volumes of chambers 12 and 14 comes, not by way of stretching membrane 15 and contracting membrane 19, but rather by way of advancing or regressing the entire membrane 15 within the osmotic device 8 in response to the changing osmotic pressure within the device (see paragraph [0071]).  Therefore, it is considered that claims 15 and 16 are not directed to the elected invention (Invention II) and the elected species (Species II depicted in figures 3-5) and, therefore, claims 15 and 16 are being withdrawn from consideration.

Drawings
The drawings were received on 4/3/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-14, 17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the compartment" in line 17.  An additional recitation of “the compartment” is provided in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Does the recitation of “the compartment” in line 17 refer to the recitation of “a fluid filled cavity” in line 3?  Does the recitation of “the compartment” in line 17 refer to the recitations of “first and second opposing chambers” in line 5?  Does the recitation of “the compartment” in line 17 refer to a different structural element and should be “a compartment”?  It is unclear from the claim language of claim 9 as to the antecedent basis for the term “the compartment” within the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14, 17 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maget (US 4522698).  Claim(s) 9-14, 17 and 21-24 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 9, the Maget reference discloses the structure (embodiment as depicted in figure 1) wherein one of ordinary skill in the art would perform the method of making and/or using an assembly (12) that converts energy in an osmotic system into a different form of energy by:
(a) providing a working body (14) which defines an enclosure having a fluid filled cavity (considered the combination of cavities 26 and 28) therein and having a semi-permeable membrane (20) housed in the cavity which generally divides the cavity into first (26) and second (28) opposing chambers, wherein the fluid filled cavity contains a solvent fluid having a solute contained therein (see at least col. 4, lines 24-53);
(b) introducing an electric field (electric energy is provided by the battery and is provided to electrodes 22, 24 through conductors 34, 38 wherein the energy provides a voltage gradient across the membrane; see at least col. 5, lines 7-23) to the working body and correspondingly driving an osmotic response across the semi-permeable membrane in a first direction (see at least col. 4, lines 15-49) of fluid transfer and converting forces associated with such fluid transfer into mechanical movement of an actuatable member (either piston 48 or closure plate 58) in a corresponding first direction of movement (see at least col. 4, lines 11-14), wherein the electric field changes a concentration of the solute within the solvent fluid within one of the first and second chambers (during operation, when current flow is induced through the membrane, molecules of the electrochemically active material are ionized, travel through the membrane and are reconverted to molecules in the other compartment; col. 2, lines 2-14; it is considered that the movement of the molecules from one compartment to the other compartment changes the concentration of the solute within the solvent fluid within one of the first and second chambers);
(c) manipulating the electric field so as to drive an osmotic response across the semi-permeable membrane in a second, opposite direction of fluid transfer (see at least col. 4, lines 49-53) and converting forces associated with such fluid transfer into mechanical movement of the actuatable member (it is considered that as the pressure is increased in chamber 26, the piston 48 would be translated to the left in the orientation depicted in figure 1; as the pressure is increased in chamber 28, the closure plate 58 would be translated to the right in the orientation depicted in figure 1) in a corresponding second, opposite direction of movement, wherein the fluid transfer includes transferring the solvent fluid from the compartment with the relatively lesser concentration of solute, across the semi-permeable membrane, into the compartment with the relatively greater concentration of solute (during operation, when current flow is induced through the membrane, molecules of the electrochemically active material are ionized, travel through the membrane and are reconverted to molecules in the other compartment; col. 2, lines 2-14; it is considered that the movement of the molecules from one compartment to the other compartment would transfer the concentration of the solute into the compartment with greater concentration based on the electrical charge on the membrane); 
(d) repeatedly manipulating the electric field (by controlling the signal and voltage from the battery 44 by the controller 42) such that the actuatable member cycles between first and second positions which respectively correspond to the first and second directions of movement (see at least col. 5, lines 7-31).

Alternatively, the Maget reference discloses the structure (embodiment depicted in figure 5) wherein one of ordinary skill in the art would perform the method of making and/or using an assembly that converts energy in an osmotic system into a different form of energy by 
(a) providing a working body (160) which defines an enclosure having a fluid filled cavity (considered the combination of cavities 162, 164, 166 and 168) therein and having a semi-permeable membrane (174, 180, 186) housed in the cavity which generally divides the cavity into first (162) and second (164) opposing chambers, wherein the fluid filled cavity contains a solvent fluid having a solute contained therein (see at least col. 4, lines 24-53), 
(b) introducing an electric field (electric energy is provided by the battery and is provided to electrodes 172, 174 through conductors 230, 234, 238, 240 wherein the energy provides a voltage gradient across the membrane; see at least col. 8, line 48 to col. 9, line 22) to the working body and correspondingly driving an osmotic response across the semi-permeable membrane in a first direction (see at least col. 8, line 48 to col. 9, line 22) of fluid transfer and converting forces associated with such fluid transfer into mechanical movement of an actuatable member (beam 224 is rotated by the operation) in a corresponding first direction of movement (see at least col. 8, line 48 to col. 9, line 22), wherein the electric field changes a concentration of the solute within the solvent fluid within one of the first and second chambers (during operation, when current flow is induced through the membrane, molecules of the electrochemically active material are ionized, travel through the membrane and are reconverted to molecules in the other compartment; col. 2, lines 2-14; it is considered that the movement of the molecules from one compartment to the other compartment changes the concentration of the solute within the solvent fluid within one of the first and second chambers);
(c) manipulating the electric field so as to drive an osmotic response across the semi-permeable membrane in a second, opposite direction of fluid transfer (see at least col. 8, line 48 to col. 9, line 22) and converting forces associated with such fluid transfer into mechanical movement of the actuatable member (it is considered that as the pressure is increased in chamber 162, the pressure increases within the bellows 212 which would move the plate 218 to rotate the beam 224 in a counter-clockwise direction as depicted in figure 5; as the pressure is increased in chamber 164, the pressure increases in the bellows 198 which would move the plate 204 to rotate the beam 224 in the clockwise direction in the orientation depicted in figure 5) in a corresponding second, opposite direction of movement, wherein the fluid transfer includes transferring the solvent fluid from the compartment with the relatively lesser concentration of solute, across the semi-permeable membrane, into the compartment with the relatively greater concentration of solute (during operation, when current flow is induced through the membrane, molecules of the electrochemically active material are ionized, travel through the membrane and are reconverted to molecules in the other compartment; col. 2, lines 2-14; it is considered that the movement of the molecules from one compartment to the other compartment would transfer the concentration of the solute into the compartment with greater concentration based on the electrical charge on the membrane); 
(d) repeatedly manipulating the electric field (by controlling the signal and voltage from the battery 236 by the controller 232) such that the actuatable member cycles between first and second positions which respectively correspond to the first and second directions of movement (see at least col. 8, line 48 to col. 9, line 22).

In regards to claim 10, the Maget reference discloses wherein the electric field is provided by a direct current signal (the signal is provided by a battery 44).  
Alternatively, the Maget reference discloses wherein the electric field is provided by a direct current signal (the signal is provided by a battery 236).  

In regards to claim 11, the Maget reference discloses wherein the actuatable member (piston 48 and closure plate 58) moves along a generally linear travel path (see movement arrows for the piston 48 and the closure plate 58 in figure 1).

In regards to claim 12, the Maget reference discloses wherein the movement of the actuatable member is a rotational movement (beam 224 is rotated by the operation; see at least col. 8, line 48 to col. 9, line 22).

In regards to claim 13, the Maget reference discloses a piston (204, 218) lies between the working body (160) and the actuatable member (beam 224).

In regards to claim 14, the Maget reference discloses the fluid is an electrolyte solution (see at least col. 4, lines 24-53).

In regards to claim 17, the Maget reference discloses wherein the first and second positions correspond to the maximum distance traveled by the actuatable member in the first and second directions, respectively (it is considered that the bellows 56 would limit the movement of the closure plate 58 to the maximum travel distance to the right in the orientation depicted in figure 1; additionally, the piston 48 is able to travel to a maximum distance to the left based on the pressure within the chamber 26).

In regards to claim 21, the Maget reference discloses wherein the electric field is introduced by activating a first electrode (22) and a second electrode (24), the first electrode and the second electrode being in electrical communication with the second chamber (it is considered that the first electrode 22 and the second electrode 24 are in electrical communication through the electric circuit that comprises wires 34, 38, controller 42 and the battery 44).  
Alternatively, the Maget reference discloses wherein the electric field is introduced by activating a first electrode (172) and a second electrode (174), the first electrode and the second electrode being in electrical communication with the second chamber (it is considered that the first electrode 172 and the second electrode 174 are in electrical communication through the electric circuit that comprises wires 230, 238, 240 and 234, controller 232 and the battery 236).  

In regards to claim 22, the Maget reference discloses wherein the solvent fluid and the solute comprise an electrically conductive electrolyte solution (it is considered that the fluid is electrically reactive; see col. 4, lines 24-54), and wherein when the first electrode and the second electrode are activated, cations and anions in the electrically conductive electrolyte solution are drawn to the first electrode and the second electrode, respectively (see col. 4, lines 24-54).  

In regards to claim 23, the Maget reference discloses wherein the osmotic response across the semi-permeable membrane (membrane 20) in the first direction occurs after the first electrode and the second electrode have been activated for a sufficient amount of time, causing a concentration of the solute to be greater in the second chamber (see at least col. 4, lines 24-54).  

In regards to claim 24, the Maget reference discloses wherein the solvent fluid flows from the first chamber into the second chamber after the first electrode and the second electrode have been activated for the sufficient time, increasing a relative volume of the electrically conductive electrolyte solution in the second chamber and displacing the actuatable member (see at least col. 4, lines 24-54).  



Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 25, the prior art of record does not disclose or suggest wherein the osmotic response across the semi-permeable membrane in the second, opposite, direction occurs after the first electrode and the second electrode have been de-energized for a sufficient time and a concentration of the solute is greater in the first chamber in combination with the other limitations of the claim.  
Claim 26 depends from claim 25, and, therefore, claim 26 would be allowable since claim 26 contains the indicated allowable subject matter of claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753